 



Exhibit 10.13

INTUIT INC.

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I PURPOSE     1   1.1  
Purpose of Plan
    1   1.2  
Tax Compliance
    1   1.3  
Effective Date
    1   ARTICLE II DEFINITIONS     1   2.1  
Account Earnings
    1   2.2  
Beneficiary
    1   2.3  
Bonus Deferral Commitment
    1   2.4  
Change of Control
    1   2.5  
Code
    2   2.6  
Commission Deferral Commitment
    2   2.7  
Committee
    2   2.8  
Company
    2   2.9  
Company Contribution Account
    2   2.10  
Compensation
    2   2.11  
Compensation Committee
    2   2.12  
Deferral Commitment
    2   2.13  
Deferral Period
    2   2.14  
Disabled
    2   2.15  
Early Withdrawal
    3   2.16  
Earnings Index or Earnings Indices
    3   2.17  
Elective Deferral Account
    3   2.18  
Elective Deferred Compensation
    3   2.19  
Employer
    3   2.20  
Participant
    3   2.21  
Participation Agreement
    3   2.22  
Plan Benefit
    3   2.23  
Retirement
    3   2.24  
Salary Deferral Commitment
    4   2.25  
Unforeseeable Emergency
    4   ARTICLE III PARTICIPATION AND DEFERRAL COMMITMENTS     4   3.1  
Eligibility and Participation
    4   3.2  
Elective Deferrals
    5   3.3  
Limitations on Deferral Commitments
    5   3.4  
Modification of Deferral Commitment
    6   ARTICLE IV DEFERRED COMPENSATION ACCOUNTS     6   4.1  
Accounts
    6   4.2  
Elective Deferred Compensation
    6   4.3  
Discretionary Company Contributions
    6   4.4  
Allocation of Accounts
    6   4.5  
Account Earnings
    7   4.6  
Determination of Accounts
    7   4.7  
Vesting of Accounts
    7   4.8  
Statement of Accounts
    8  



Deferred Compensation Plan   Page i    



--------------------------------------------------------------------------------



 



              ARTICLE V PLAN BENEFITS     8   5.1  
Distributions
    8   5.2  
Prior to Separation from Service
    8   5.3  
After Separation from Service
    9   5.4  
Form of Benefit Payment
    9   5.5  
Commencement of Benefit Payment
    11   5.6  
Election Regarding Form of Payment Irrevocable
    11   5.7  
Tax Withholding
    11   5.8  
Valuation and Settlement
    11   5.9  
Payment to Guardian
    11   ARTICLE VI BENEFICIARY DESIGNATION     11   6.1  
Beneficiary Designation
    11   6.2  
Changing Beneficiary
    12   6.3  
Community Property
    12   6.4  
No Beneficiary Designation
    12   ARTICLE VII ADMINISTRATION     12   7.1  
Committee
    12   7.2  
Agents
    12   7.3  
Binding Effect of Decisions
    12   7.4  
Indemnification of Committee
    13   ARTICLE VIII CLAIMS PROCEDURE     13   8.1  
Claim
    13   8.2  
Review of Claim
    13   8.3  
Notice of Denial of Claim
    13   8.4  
Reconsideration of Denied Claim
    13   8.5  
Employer to Supply Information
    14   ARTICLE IX AMENDMENT AND TERMINATION OF PLAN     14   9.1  
Amendment
    14   9.2  
Right to Terminate Plan
    14   ARTICLE X MISCELLANEOUS     15   10.1  
Unfunded Plan
    15   10.2  
Unsecured General Creditor
    15   10.3  
Trust Fund
    15   10.4  
Nonalienability
    15   10.5  
Not a Contract of Employment
    16   10.6  
Protective Provisions
    16   10.7  
Governing Law
    16   10.8  
Validity
    16   10.9  
Notice
    16   10.10  
Successors
    16  

ii



--------------------------------------------------------------------------------



 



INTUIT INC.

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

     1.1 Purpose of Plan. The purpose of this 2005 Executive Deferred
Compensation Plan (this “Plan”) is to provide current tax planning opportunities
as well as supplemental funds for the retirement or death of certain select key
employees of Intuit Inc., a Delaware corporation (the “Company”). It is intended
that the Plan will aid the Company in retaining and attracting employees of
exceptional ability.

     1.2 Tax Compliance. This Plan is intended to comply with Code Section 409A
and any regulatory or other guidance issued under such Section. At the time the
Company adopted this Plan, the Department of Treasury had not yet issued
regulations under Code Section 409A. It is the Company’s intention that any
terms of this Plan that conflict with such future guidance shall be null and
void and that any terms that are missing from the Plan which such guidance would
require the Plan contain to comply with the requirements of Code Section 409A
shall be incorporated into the Plan. To that end, once such guidance is issued,
the Company shall conform the Plan to the requirements of Code Section 409A and
the regulations and other interpretive authority promulgated thereunder.

     1.3 Effective Date. This Plan shall be effective as of January 1, 2005.

ARTICLE II

DEFINITIONS

     For purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

     2.1 Account Earnings. “Account Earnings” means the amount to be credited to
the Participant’s Elective Deferral Account and Company Contribution Account
pursuant to Section 4.5.

     2.2 Beneficiary. “Beneficiary” means the person, persons or entity entitled
under Article VI to receive any Plan benefits payable after a Participant’s
death.

     2.3 Bonus Deferral Commitment. “Bonus Deferral Commitment” means the bonus
deferral made pursuant to Section 3.2(b).

     2.4 Change of Control. “Change of Control” shall mean a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as defined by the Secretary of
the Treasury in regulations to be issued under Section 409A of the Code.



Deferred Compensation Plan   Page 1    



--------------------------------------------------------------------------------



 



     2.5 Code. “Code” means the Internal Revenue Code, as amended from time to
time.

     2.6 Commission Deferral Commitment. “Commission Deferral Commitment” means
the commission deferral made pursuant to Section 3.2(c).

     2.7 Committee. “Committee” means the Employee Benefits Administrative
Committee. The Committee shall be responsible for administering the Plan.

     2.8 Company. “Company” means Intuit Inc., a Delaware Corporation, or any
successor to the business thereof.

     2.9 Company Contribution Account. “Company Contribution Account” means the
Account maintained in accordance with Article IV with respect to Company
contributions pursuant to Section 4.3 of this Plan. The Company Contribution
Account shall be utilized solely as a device for the determination and
measurement of the amounts to be paid to the Participant pursuant to this Plan.
The Company Contribution Account shall not constitute or be treated as a trust
fund of any kind.

     2.10 Compensation. “Compensation” means the salary, bonus, and commissions
payable to a Participant during the calendar year and considered to be “wages”
for purposes of federal income tax withholding, before reduction for amounts
deferred under this Plan, salary reduction contributions under Section 401(k) of
the Code, or any other deferral arrangements. Compensation also includes payroll
deduction amounts a Participant elects to make to the Company’s Employee Stock
Purchase Plan. Compensation does not include expense reimbursements, severance
wages, any form of non-cash compensation or benefits, including short and long
term disability payments, group life insurance premiums, income from the
exercise of stock options or other receipt of Company stock, or any other
payments or benefits other than normal compensation.

     2.11 Compensation Committee. “Compensation Committee” means the
Compensation and Organizational Development Committee of the Board of Directors
of the Company.

     2.12 Deferral Commitment. “Deferral Commitment” means an election to defer
Compensation made by a Participant pursuant to Article III and for which the
Participant has submitted a separate Participation Agreement to the Committee.

     2.13 Deferral Period. “Deferral Period” means the period over which a
Participant has elected to defer a portion of his Compensation. Each calendar
year shall be a separate Deferral Period. However, for the initial Deferral
Period under the Plan or for a newly eligible employee, the Deferral Period
shall be the portion of the calendar year following timely submission of the
Participation Agreement to the Committee.

     2.14 Disabled. For purposes of this Plan, a Participant shall be considered
disabled if the Participant

     (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected



2005 Executive Deferred Compensation Plan   Page 2



--------------------------------------------------------------------------------



 



to result in death or can be expected to last for a continuous period of not
less than 12 months, or

     (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

     2.15 Early Withdrawal. “Early Withdrawal” means a distribution from a
Participant’s Elective Deferral Account pursuant to Section 5.2(a).

     2.16 Earnings Index or Earnings Indices. “Earnings Index” or “Earnings
Indices” means the portfolios or funds selected by the Committee to be used in
calculating Account Earnings. Each Earnings Index shall be treated as a phantom
investment fund that shall be credited with earnings (whether a gain or loss)
according to the performance of the actual fund or portfolio.

     2.17 Elective Deferral Account. “Elective Deferral Account” means the
Account maintained by the Company in accordance with Article IV with respect to
any elective deferral of Compensation pursuant to Section 4.2 of this Plan. A
Participant’s Elective Deferral Account shall be utilized solely as a device for
the determination and measurement of the amounts to be paid to the Participant
pursuant to this Plan and shall not constitute or be treated as a trust fund of
any kind.

     2.18 Elective Deferred Compensation. “Elective Deferred Compensation” means
the amount of Compensation that a Participant elects to defer pursuant to a
Deferral Commitment.

     2.19 Employer. “Employer” means the Company and any affiliated or
subsidiary entities designated by the Committee.

     2.20 Participant. “Participant” means any individual who is participating
in this Plan as provided in Article III and any individual who has a Plan
Benefit under this Plan.

     2.21 Participation Agreement. “Participation Agreement” means the Deferral
Commitment agreement submitted by a Participant to the Committee pursuant to
Sections 3.1(b) and 3.1(c).

     2.22 Plan Benefit. “Plan Benefit” means the benefit payable to a
Participant as calculated in Article V.

     2.23 Retirement. “Retirement” means termination from employment with the
Employer after the attainment of:

     (a) Age 55, and

     (b) Five years of service with the Employer. A Participant shall be
credited with a year of service, for purposes of this Section and
Section 5.4(b), for



2005 Executive Deferred Compensation Plan   Page 3



--------------------------------------------------------------------------------



 



each full year in which the Participant remains employed by the Employer,
beginning on the Participant’s initial hire date and ending on the date the
Participant terminates employment with the Employer. If a Participant is an
employee as a result of the Company’s or one of its subsidiaries’ acquisition of
or merger with the Participant’s prior employer, the Participants’ years of
service shall include the time the Participant was employed by such prior
employer.

     2.24 Salary Deferral Commitment. “Salary Deferral Commitment” means the
salary deferral made pursuant to Section 3.2(a).

     2.25 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

ARTICLE III

PARTICIPATION AND DEFERRAL COMMITMENTS

     3.1 Eligibility and Participation.

     (a) Eligibility. An employee of the Employer shall be eligible to
participate in this Plan if the employee is a management or highly compensated
employee and is named by the Company’s CEO or his designee to be a Participant
in this Plan. To be considered for participation in a year, the Participant must
have projected base salary, target incentive compensation, and target
commissions equal to at least $140,000 and be employed in a position at the
director level or above. Notwithstanding the foregoing, an employee who has
participated in the Plan as a director whose position has been reduced to below
that of director may be eligible to participate in this Plan provided he
continues to have projected base salary, target incentive compensation, and
target commissions equal to at least $140,000 and is named by the Company’s CEO
or his designee to be a Participant in this Plan.

     (b) Participation. An eligible employee may elect to participate in this
Plan with respect to any Deferral Period by submitting a Participation Agreement
to the Committee, prior to the date established by the Committee, in the
calendar year immediately preceding the Deferral Period.

     (c) Partial Year Participation. In the event that an employee first becomes
eligible to participate during a calendar year, a Participation Agreement must
be submitted to the Committee no later than thirty (30) days following the
employee first becoming eligible to participate in the Plan. Such Participation
Agreement shall be effective only with regard to Compensation for services to be
performed subsequent to the receipt of the Participation Agreement by the
Committee.



2005 Executive Deferred Compensation Plan   Page 4



--------------------------------------------------------------------------------



 



     3.2 Elective Deferrals. A Participant may elect Deferral Commitments in the
Participation Agreement as follows:

     (a) Salary Deferral Commitment. A Salary Deferral Commitment shall be
related to the salary payable by the Company to the Participant for services
performed during the Deferral Period. The amount to be deferred shall be stated
as a percentage of the salary to be paid during the Deferral Period, as a flat
dollar amount for the Deferral Period, or in such other form as allowed by the
Committee. Such Salary Deferral Commitment shall be obtained from each
Participant prior to the close of the calendar year preceding the year in which
the services will be performed or in such other time and manner that complies
with Code Section 409A and any regulatory or other guidance issued thereunder.

     (b) Bonus Deferral Commitment. Bonus Deferral Commitments are intended to
conform to the requirements of Code Section 409A. The amount to be deferred
shall be stated as a percentage of any bonus payable during the Deferral Period,
as a flat dollar amount from any bonus payable during the Deferral Period, or in
such other form as allowed by the Committee consistent with the requirements of
Code Section 409A. Each such Bonus Deferral Commitment shall be obtained by a
Participant in a time and manner that complies with Code Section 409A and any
regulatory or other guidance issued thereunder.

     (c) Commission Deferral Commitment. Commission Deferral Commitments are
intended to conform to the requirements of Code Section 409A. The amount to be
deferred shall be stated as a percentage of any commissions payable during the
Deferral Period, as a flat dollar amount from any commissions payable during the
Deferral Period, or in such other form as allowed by the Committee consistent
with the requirements of Code Section 409A. Each such Commission Deferral
Commitment shall be obtained by a Participant in a time and manner that complies
with Code Section 409A and any regulatory or other guidance issued thereunder.

     3.3 Limitations on Deferral Commitments. The following limitations shall
apply to Deferral Commitments:

     (a) Minimum. The minimum deferral amount for a Salary and Bonus Deferral
Commitment shall be two thousand dollars ($2,000) per Deferral Period. If the
Deferral Commitment is a Bonus Deferral Commitment or a Commission Deferral
Commitment, the $2,000 minimum shall be calculated as a percentage of targeted
incentive bonus or commissions.

     (b) Maximum. The maximum deferral amount for a Salary Deferral Commitment
shall be fifty percent (50%). The maximum deferral amount for a Bonus Deferral
Commitment or a Commission Deferral Commitment shall be one hundred percent
(100%) of any such bonus, or commission to be paid or payable during the
Deferral Period.



2005 Executive Deferred Compensation Plan   Page 5



--------------------------------------------------------------------------------



 



     (c) Changes in Minimum or Maximum. The Committee may amend the Plan to
change the minimum or maximum deferral amounts from time to time by giving
written notice to all Participants. No such change may affect a Deferral
Commitment made prior to the Committee’s action unless otherwise required by
law.

     3.4 Modification of Deferral Commitment. A Deferral Commitment shall be
irrevocable except that the Committee shall permit a Participant to reduce the
amount to be deferred, or waive the remainder of the Deferral Commitment upon a
finding that the Participant has suffered an Unforeseeable Emergency. If the
Committee grants the application, the Participant will not be allowed to enter
into a new Deferral Commitment for the remainder of the Deferral Period in which
the reduction or waiver of the Deferral Commitment occurs and the following
Deferral Period. Any resumption of the Participant’s deferrals under this Plan
shall be made only at the election of the Participant in accordance with this
Article III.

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

     4.1 Accounts. For record keeping purposes only, separate accounts shall be
maintained for each Participant to reflect his or her Elective Deferral Account
and Company Contribution Account (collectively referred to herein as
“Accounts”). Separate sub-accounts shall be maintained to the extent necessary
to properly reflect the Participant’s election of Earnings Indices and vesting
of Company contributions under Sections 4.4 and 4.7.

     4.2 Elective Deferred Compensation. A Participant’s Elective Deferred
Compensation shall be credited to the Participant’s Elective Deferral Account as
the corresponding non-deferred portion of the Compensation becomes or would have
become payable. Any withholding of taxes or other amounts which is required by
state, federal or local law with respect to deferred Compensation shall be
withheld from the Participant’s non-deferred Compensation to the maximum extent
possible with any excess reducing the amount deferred.

     4.3 Discretionary Company Contributions. The Company may make discretionary
Company contributions to the Participant’s Company Contribution Account.
Discretionary Company contributions shall be credited at such times and in such
amounts as the Committee in its sole discretion shall determine. The Committee
shall notify Participants of contributions to their Company Contribution Account
under this Section 4.3.

     4.4 Allocation of Accounts. A Participant shall allocate the Accounts among
the Earning Indices selected by the Committee. Such allocations shall be made in
whole percentage increments. The Committee may change the Earnings Indices at
any time. The Elective Deferral Account and Company Contribution Account shall
be treated as if invested in the Earnings Indices chosen by the Participant. The
Participant’s initial allocation shall be set forth in the Participation
Agreement. If no allocation is made in the Participation Agreement, the
Participant’s entire account shall be initially allocated to the money market
fund. A change in



2005 Executive Deferred Compensation Plan   Page 6



--------------------------------------------------------------------------------



 



allocation among Earning Indices will be allowed once each day in the form and
manner prescribed by the Committee. Changes made while the New York Stock
Exchange is open will be effective at the end of the day on which the change was
made. Changes made when the New York Stock Exchange is closed will be effective
at the end of the next day on which the New York Stock Exchange is open.

     4.5 Account Earnings. The Accounts of each Participant shall be credited
with earnings as if such Accounts were actually invested in the Earnings Indices
elected by the Participant pursuant to Section 4.4.

     4.6 Determination of Accounts. Each Participant’s Elective Deferral Account
as of each day shall consist of the balance of such account as of the
immediately preceding day, plus (a) the Participant’s Elective Deferred
Compensation credited during the day, and (b) the applicable Account Earnings,
minus the amount of any distributions from such account made during the day.
Each Participant’s Company Contribution Account as of each day shall consist of
the balance of such account as of the immediately preceding day, plus (a) any
discretionary Company contributions credited during the day, and (b) the
applicable Account Earnings, minus the amount of any distributions from such
account made during the day. The specific method of valuing the Accounts shall
be under the sole discretion of the Committee.

     4.7 Vesting of Accounts. Participants shall be vested in their Accounts as
follows:

     (a) Each Participant’s Elective Deferral Account, including earnings
thereon, shall be 100% vested at all times.

     (b) Each discretionary Company contribution credited to each Participant’s
Company Contribution Account under Section 4.3 and earnings thereon shall be
vested according to the sole discretion of the Committee. The vesting schedule
applied to each Discretionary Company Contribution shall be communicated to the
Participant at the same time that the Participant is informed of such
Discretionary Company Contribution. To the extent permitted under Code
Section 409A, the Committee may later accelerate vesting of a Discretionary
Company Contribution in its sole discretion. Notwithstanding the vesting
schedule established by the Committee with respect to a Discretionary Company
Contribution, such Discretionary Company Contribution and the earnings thereon
shall become 100% vested on the occurrence of any of the following events to the
extent permitted under Code Section 409A:



  (i)   The Participant’s Disability,     (ii)   The Participant’s death, or    
(iii)   A Change of Control of the Company.



2005 Executive Deferred Compensation Plan   Page 7



--------------------------------------------------------------------------------



 



     4.8 Statement of Accounts. The Committee shall submit to each Participant,
within ninety (90) days after the close of each calendar year and at such other
time as determined by the Committee, a statement setting forth the balance of
and the credits to the Accounts maintained for such Participant.

ARTICLE V

PLAN BENEFITS

     5.1 Distributions. Distributions under this Plan may only be made in
accordance with the requirements of Code Section 409A and to that end may not be
distributed earlier than:

     (a) Separation from service as determined by the Secretary of the Treasury
in regulations to be issued under Section 409A of the Code.

     (b) The date the Participant becomes Disabled.

     (c) The Participant’s death.

     (d) A specified time (or pursuant to a fixed schedule) specified under the
plan at the date of the deferral of such compensation.

     (e) Upon a change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation,
to the extent provided by the Secretary of the Treasury in regulations to be
issued under Section 409A of the Code.

     (f) Upon the occurrence of an Unforeseeable Emergency.

     5.2 Prior to Separation of Service. Consistent with the requirements of
Code Section 409A, a Participant’s Elective Deferral Account and the vested
portion of a Participant’s Company Contribution Account may be distributed to
the Participant prior to termination of employment as follows:

     (a) Specified Time or Fixed Schedule.

     (i) Elective Deferral Account. A Participant may elect in a Participation
Agreement to receive a distribution of all of the amount deferred by that
Participation Agreement, and the earnings thereon, as of a date specified in the
Participation Agreement. Such date shall not be sooner than two (2) years after
the date the Deferral Period commences. Such election shall be made at the time
the Deferral Commitment is made and shall be irrevocable.

     (ii) Company Contribution Account. A Participant may elect to withdraw all
or any portion of a vested Company contribution and the earnings thereon, as of
a specified date, not



2005 Executive Deferred Compensation Plan   Page 8



--------------------------------------------------------------------------------



 



sooner than two (2) years after the date the Company contribution is credited to
the Participant’s Company Contribution Account. Such election shall be made in a
manner that satisfies Section 409A of the Code with regard to the timing of
participant elections.

     (b) Distributions due to Unforeseen Emergency. Upon a finding that a
Participant has suffered an Unforeseeable Emergency as defined under
Section 2.25 of the Plan, the Committee may, in its sole discretion, make
distributions from the Participant’s Elective Deferral Account and the vested
portion of the Participant’s Company Contribution Account. A Participant
requesting a distribution as a result of an Unforeseeable Emergency shall apply
in writing to the Committee and shall provide such additional information as the
Committee may require. The amount of the withdrawal shall be limited to the
amount necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Upon requesting a distribution due to
an Unforeseeable Emergency, the Participant shall be required to change the
investment direction of the Participant’s Accounts to the money market fund.
Immediately following a distribution due to an Unforeseeable Emergency, or the
determination by the Committee not to authorize the distribution, the
Participant may change the investment direction pursuant to Section 4.4. If a
distribution is made due to an Unforeseeable Emergency in accordance with this
Section 5.2(b), the Participant’s deferrals under this Plan shall cease for the
remainder of the Deferral Period in which the distribution occurs and the
following Deferral Period. Any resumption of the Participant’s deferrals under
this Plan shall be made only at the election of the Participant in accordance
with Article III herein.

     5.3 After Separation from Service. Upon a Participant’s separation from
service with the Employer for any reason, the Participant shall become entitled
to receive the payment of the Participant’s Elective Deferral Account and the
vested portion of the Participant’s Company Contribution Account in a form and
manner consistent with the requirements of Code Section 409A. The benefit will
be paid in the form set forth in Section 5.4.

     5.4 Form of Benefit Payment. Subject to the requirements of Code Section
409A, benefits payable under Sections 5.2 and 5.3 shall be payable in the
following form:

     (a) Distributions Prior to Termination. Early Withdrawals under
Section 5.2(a)(i) will be paid as a lump sum or over four (4) years, pursuant to
Section 5.5, as elected by the Participant in the Participation Agreement. Early
Withdrawals under Section 5.2(a)(ii) will be paid, pursuant to Section 5.5, as
elected by the Participant in the Participation Agreement. Distributions due to
an Unforeseeable Emergency under Section 5.2(b) will be paid in a lump sum
within thirty (30) days after the Committee’s decision.



2005 Executive Deferred Compensation Plan   Page 9



--------------------------------------------------------------------------------



 



     (b) Termination Prior to Retirement, Disability, or Change of Control.
Benefits payable as a result of separation from service for any reason other
than the Participant’s Retirement or Disability or prior to a Change of Control
of the Company shall be paid in a lump sum. Provided, however, that a
Participant who terminates after having five (5) years of service with the
Company shall be entitled to elect in the Participation Agreement to receive the
benefit as a lump sum, or in substantially equal annual installments over two
(2) or five (5) years. For purposes of this Section 5.4(b), years of service
will be determined pursuant to Section 2.26(b).

     (c) Termination Due to Retirement, Disability, or After Change of Control.
Benefits payable as a result of termination due to the Participant’s Retirement
or Disability or after a Change of Control of the Company shall be paid in the
form selected by the Participant at the time of the Deferral Commitment. Options
for the form of benefit payment shall include:

     (i) A lump sum payment, or

     (ii) Substantially equal annual installments of the Account over a period
of two (2), five (5) or ten (10) years. Account Earnings shall continue to
accrue during the payment period on the unpaid balance in the Participant’s
Accounts.

     (d) Death Benefits.

     (i) Upon the death of the Participant prior to termination of employment,
the Company shall pay to the Participant’s Beneficiary, as designated in
Article VI, an amount equal to the balance of the Participant’s Elective
Deferral Account and Company Contribution Amount in the form selected by the
Participant at the time of the Deferral Commitment. Options for the form of
benefit payment shall include a lump sum payment or substantially equal annual
installments of the Participant’s Accounts over a period of two (2), five (5) or
ten (10) year years; provided, however, that any benefits payable hereunder to a
trust or estate shall be paid in a lump sum. Account Earnings shall continue to
accrue during the payment period on the unpaid balance of the Participant’s
Accounts. The Committee may, in its sole discretion, pay any death benefit
hereunder in the form of a lump sum.

     (ii) Upon the death of a Participant after benefit payments have commenced,
the Participant’s Beneficiary shall receive the remaining unpaid balance in the
Participant’s Accounts in the same manner as the Participant was being paid
prior to the Participant’s death; provided, however, that any benefits payable
hereunder to a trust or estate shall be made in a lump sum. The



2005 Executive Deferred Compensation Plan   Page 10



--------------------------------------------------------------------------------



 



Committee may, in its sole discretion, pay any death benefit hereunder in the
form of a lump sum.

     (e) Small Account(s). Notwithstanding any provision of this Section 5.4 to
the contrary, after a Participant becomes entitled to receive benefit payments,
if the total amount of the Participant’s Accounts is less than twenty thousand
dollars ($20,000) on a payment date, the Accounts shall be paid in a lump sum.

     5.5 Commencement of Benefit Payment.

     (a) Except for distributions as a result of an Unforeseeable Emergency
under Section 5.2(b), benefits payable in a lump sum and the first installment
of any benefits payable in installments shall be paid as soon as practicable
after the first January 1 or July 1 of the year after the Participant’s
termination of employment which is at least 6 months after such termination.
Future annual installment benefits shall be paid annually as soon as practicable
after January 1 of each following year.

     5.6 Election Regarding Form of Payment Irrevocable. Elections under
Section 5.2(a) shall be irrevocable and may not be changed for any reason.

     5.7 Tax Withholding. To the extent required by federal, state, or local law
in effect at the time payments are made, the Employer shall withhold from any
amount that is included in the Participant’s income hereunder any taxes required
to be withheld by such law(s).

     5.8 Valuation and Settlement. For distributions other than those as a
result of Unforeseeable Emergency under Section 5.2(b), the amount of a lump sum
payment and the amount of installments shall be based on the value of the
Participant’s Accounts as of June 30 for payments made as of July 1 or December
31 for payments made as of January 1, as applicable.

     5.9 Payment to Guardian. The Committee may direct payment to the duly
appointed guardian, conservator, or other similar legal representative of a
Participant or Beneficiary to whom payment is due. In the absence of such a
legal representative, the Committee may, in its sole and absolute discretion,
make payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetence, minority, or incapacity. Such distribution
shall completely discharge the Committee from all liability with respect to such
benefit.

ARTICLE VI

BENEFICIARY DESIGNATION

     6.1 Beneficiary Designation. Subject to Section 6.3, each Participant shall
have the right, at any time, to designate one (1) or more persons or an entity
as Beneficiary (both primary



2005 Executive Deferred Compensation Plan   Page 11



--------------------------------------------------------------------------------



 



as well as secondary) to whom benefits under this Plan shall be paid in the
event of such Participant’s death prior to complete distribution of the
Participant’s Accounts. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime.

     6.2 Changing Beneficiary. Subject to Section 6.3, any Beneficiary
designation, other than the Participant’s spouse, may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee. The filing of a new
properly completed Beneficiary designation shall cancel all Beneficiary
designations previously filed.

     6.3 Community Property. If the Participant resides in a community property
state, any Beneficiary designation shall be valid or effective only as permitted
under applicable law.

     6.4 No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided in Section 6.1 and subject to Section 6.3, if
the Beneficiary designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s Accounts, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:

     (a) The Participant’s spouse;

     (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take, by right of representation, the share the parent would have taken if
living; or

     (c) The Participant’s estate.

ARTICLE VII

ADMINISTRATION

     7.1 Committee. This Plan shall be administered by the Committee. The
Committee shall have the discretionary authority to interpret and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise. A majority vote of the Committee members shall control any decision.
Members of the Committee may be Participants under this Plan.

     7.2 Agents. The Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may, from time
to time, consult with counsel who may be counsel to the Company.

     7.3 Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and



2005 Executive Deferred Compensation Plan   Page 12



--------------------------------------------------------------------------------



 



application of this Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
this Plan.

     7.4 Indemnification of Committee. The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan on account of such member’s service on the Committee, except in the
case of gross negligence or willful misconduct by such member or as expressly
provided by statute.

ARTICLE VIII

CLAIMS PROCEDURE

     8.1 Claim. The Committee shall establish rules and procedures to be
followed by Participants and Beneficiaries in (a) filing claims for benefits,
and (b) for furnishing and verifying proofs necessary to establish the right to
benefits in accordance with this Plan, consistent with the remainder of this
Article VIII. Such rules and procedures shall require that claims and proofs be
made in writing and directed to the Committee.

     8.2 Review of Claim. The Committee or its designee shall review all claims
for benefits. Upon receipt by the Committee of such a claim, it shall determine
all facts which are necessary to establish the right of the claimant to benefits
under the provisions of this Plan and the amount thereof as herein provided
within ninety (90) days of receipt of such claim. If prior to the expiration of
the initial ninety (90) day period, the Committee determines additional time is
needed to come to a determination on the claim, the Committee shall provide
written notice to the Participant, Beneficiary or other claimant of the need for
the extension, not to exceed a total of one hundred eighty (180) days from the
date the application was received.

     8.3 Notice of Denial of Claim. In the event that any Participant,
Beneficiary or other claimant claims to be entitled to a benefit under this
Plan, and the Committee determines that such claim should be denied, in whole or
in part, the Committee shall, in writing, notify such claimant that the claim
has been denied, in whole or in part, setting forth the specific reasons for
such denial. Such notification shall be written in a manner reasonably expected
to be understood by such claimant, shall refer to the specific sections of this
Plan relied on, shall describe any additional material or information necessary
for the claimant to perfect the claim, shall provide an explanation of why such
material or information is necessary, and, where appropriate, shall include an
explanation of how the claimant can obtain reconsideration of such denial.

     8.4 Reconsideration of Denied Claim.

     (a) Within sixty (60) days after receipt of the notice of the denial of a
claim, such claimant or duly authorized representative may request, by mailing
or delivery of such written notice to the Committee, a reconsideration by the
Committee of the decision denying the claim. If the claimant or duly authorized
representative fails to request such a reconsideration within such sixty
(60) day



2005 Executive Deferred Compensation Plan   Page 13



--------------------------------------------------------------------------------



 



period, it shall be conclusively determined for all purposes of this Plan that
the denial of such claim by the Committee is correct. If such claimant or duly
authorized representative requests a reconsideration within such sixty (60) day
period, the claimant or duly authorized representative shall have thirty (30)
days after filing a request for reconsideration to submit additional written
material in support of the claim, review pertinent documents, and submit issues
and comments in writing.

     (b) After such reconsideration request, the Committee shall determine
within sixty (60) days of receipt of the claimant’s request for reconsideration
whether such denial of the claim was correct and shall notify such claimant in
writing of its determination. The written notice of the Committee’s decision
shall be in writing and shall include specific reasons for the decision, shall
be written in a manner reasonably calculated to be understood by the claimant,
and shall identify specific references to the pertinent Plan provisions on which
the decision is based. In the event of special circumstances determined by the
Committee, the time for the Committee to make a decision may be extended by an
additional sixty (60) days upon written notice to the claimant prior to the
commencement of the extension.

     8.5 Employer to Supply Information. To enable the Committee to perform its
duties, the Employer shall supply full and timely information to the Committee
of all matters relating to the Retirement, Disability, death, or other cause for
termination of employment of all Participants, and such other pertinent facts as
the Committee may require.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

     9.1 Amendment. The Committee may at any time amend this Plan by written
instrument, notice of which is given to all Participants and to any
Beneficiaries to whom a benefit is due. No amendment shall reduce the amount
accrued in any Accounts as of the date such notice of the amendment is given.
Material changes to this Plan will be effective immediately, but must be
ratified and approved at the Compensation Committee meeting immediately
following the effective date of such amendment. After a Change of Control of the
Company, this Plan may not be amended without the consent of at least 75% of the
Participants, unless otherwise required to conform with Code Section 409A or
other provisions of law.

     9.2 Right to Terminate Plan. The Compensation Committee may at any time
partially or completely terminate this Plan if, in its judgment, the tax,
accounting, or other effects of the continuance of this Plan would not be in the
best interests of the Employer.

     (a) Partial Termination. The Compensation Committee may partially terminate
this Plan by instructing the Committee not to accept any additional Deferral
Commitments. If such a partial termination occurs, this Plan shall



2005 Executive Deferred Compensation Plan   Page 14



--------------------------------------------------------------------------------



 



continue to operate and be effective with regard to Deferral Commitments entered
into prior to the effective date of such partial termination.

     (b) Complete Termination. The Compensation Committee may completely
terminate this Plan by choosing not to accept any additional Deferral
Commitments, and by terminating all ongoing Deferral Commitments. If such a
complete termination occurs, this Plan shall cease to operate and the Employer
shall pay out all Accounts. Payment shall be made in a lump sum within sixty
(60) days after the Compensation Committee terminates this Plan.

     (c) Termination After Change of Control. After a Change of Control of the
Company, this Plan may not be completely or partially terminated without the
consent of at least 75% of the Participants, unless otherwise required to
conform with Section 409A or other provisions of law.

ARTICLE X

MISCELLANEOUS

     10.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and,
therefore, is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

     10.2 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company or any other party for payment of benefits under this Plan. Any
insurance contracts, mutual fund shares, stocks, bonds or other property
purchased by the Company in connection with this Plan shall remain the Company’s
general, unpledged, and unrestricted assets. The Company’s obligation under this
Plan shall be an unfunded and unsecured promise to pay money in the future.

     10.3 Trust Fund. At its discretion, the Company may establish one (1) or
more trusts, with such trustees as the Committee may approve, for the purpose of
providing for the payment of benefits owed under this Plan. Although such a
trust shall be irrevocable, its assets shall be held for payment of all the
Company’s general creditors in the event of the Company’s insolvency or
bankruptcy. To the extent any benefits provided under this Plan are paid from
any such trust, the Company shall have no further obligation to pay them. If not
paid from the trust, such benefits shall remain the obligation of the Company.
After the occurrence of a Change of Control, the Company will deposit an amount
in trust at least equal to the amount necessary to cause the trust’s assets to
equal the total of all Accounts under this Plan. Thereafter, the Company will
make additional deposits, no less often than monthly, as required to maintain
trust assets at a level at least equal the total of all Accounts under this
Plan.

     10.4 Nonalienability. The Committee may recognize the right of an alternate
payee named in a domestic relations order to receive all or a portion of a
Participant’s benefit under this



2005 Executive Deferred Compensation Plan   Page 15



--------------------------------------------------------------------------------



 



Plan, provided that (a) the domestic relations order would be a “qualified
domestic relations order” within the meaning of Code Section 414(p) if Code
Section 414(p) were applicable to this Plan; (b) the domestic relations order
does not purport to give the alternate payee any right to assets of the Company
or its affiliates; and (c) the domestic relations order does not purport to give
the alternate payee any right to receive payments under this Plan before the
Participant is eligible to receive such payments. If the domestic relations
order purports to give the alternate payee a share of a benefit to which the
Participant currently has a contingent or nonvested right, the alternate payee
shall not be entitled to receive any payment from this Plan with respect to the
benefit unless the Participant’s right to the benefit becomes nonforfeitable.
Except as set forth in the preceding two sentences with respect to domestic
relations orders, and except as required under applicable federal, state, or
local laws concerning the withholding of tax, rights to benefits payable under
this Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, attachment or other legal process, or encumbrance
of any kind. Any attempt to alienate, sell, transfer, assign, pledge, or
otherwise encumber any such supplemental benefit, whether currently or
thereafter payable, shall be void.

     10.5 Not a Contract of Employment. This Plan shall not constitute a
contract of employment between the Employer and the Participant. Nothing in this
Plan shall give a Participant the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discipline or
discharge a Participant at any time. Employment with the Employer is at will.

     10.6 Protective Provisions. A Participant shall cooperate with the Employer
by furnishing any and all information and taking other actions as requested by
the Employer in order to facilitate the administration of this Plan and the
payment of benefits hereunder.

     10.7 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the state of California, except as
preempted by federal law.

     10.8 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

     10.9 Notice. Any notice required or permitted under this Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed as given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in the Employer’s
records.

     10.10 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity.



2005 Executive Deferred Compensation Plan   Page 16